47 N.Y.2d 722 (1979)
The People of the State of New York, Respondent,
v.
Theodore Jenkins, Appellant.
Court of Appeals of the State of New York.
Argued March 27, 1979.
Decided April 24, 1979.
Matthew Muraskin, Michael J. Obus and Leslie P. Rudman for appellant.
Denis Dillon, District Attorney (Burton T. Ryan, Jr., and William C. Donnino of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur.
*724MEMORANDUM.
The order of the Appellate Division should be affirmed.
The record reveals that the defendant's challenge to the existence of probable cause for his arrest was directed to the sufficiency of the evidence rather than its reliability. As to the latter, since the motion to suppress did not attack the underlying basis for the police alarm, the presumption of probable cause to issue it remained (see People v Lypka, 36 N.Y.2d 210). The People therefore were not called upon to rebut the presumption by an evidentiary showing. And, absent attack on the bulletin, we find the other facts and circumstances sufficient to support the now affirmed finding of probable cause. It follows that the confession was not the fruit of an unlawful arrest.
Order affirmed in a memorandum.